DETAILED ACTION
This is a first action on the merits addressing applicant’s response 26 January 2022, to a requirement for restriction.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending and examined.
Claims 12-20 are cancelled.

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-11 in the reply filed on 14 January 2022, is acknowledged.  Claims 1-11 are examined and applicant cancelled claims 12-17.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  

Claim 1: “some fibers” and “other fibers” lack antecedent basis.




.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 6: “natural fibers” as claimed is indefinite as it is unclear if these are part of the fibers provided in claim 1, or if these are separate fibers in addition to the fibers of claim 1.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cook (U.S. Publication 2005/0252103).

Claim 9: Cook discloses A window well composed of a fiber reinforced thermoplastic (paragraph [0023]), the window well comprising: 


[AltContent: textbox (A)][AltContent: rect]
    PNG
    media_image1.png
    134
    195
    media_image1.png
    Greyscale


Portion of Fig. 3 from Cook

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Behzadpour (U.S. Publication 2019/0047676) and Hirasaka (U.S. Patent 5,194,462).


Cook does not specifically disclose that wherein at least some fibers within the long fiber reinforced thermoplastic are omnidirectional, relative to other fibers in the thermoplastic.  Behzadpour teaches that it is known in the art to have multidirectional fibers in thermoplastic as used in construction (paragraph [0029]).  It would have been obvious at the time of filing to a person having ordinary skill in the art to have the fibers as omnidirectional in order to provide proper strength in all directions.  It is well known that fiber-reinforced polymers are relatively weak with respect to shear forces applied, and having fibers in all directions would eliminate this weakness.  Cook further does not disclose the length of the fibers is is greater than 40 mm.  Hirasaka teaches that it is known in the art to have a fiber reinforced thermoplastic with long fibers (claim 1) that fall within the claimed range.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have the dimensions as claimed because applicant failed to state a criticality for the necessity of the limitation and the prior art of record is capable of being dimensioned to meet the limitation as claimed.  See MPEP 2144.04(IV)(A) citing In re Rose, 220 F.2d 459 (CCPA 1955): claims directed to a lumber package “of appreciable size 
	
Claims 2 and 3: the obvious modification of the prior art provides the window well of claim 1, except wherein said at least some fibers within the long fiber reinforced thermoplastic have a length of greater than 60 mm (claim 2), or wherein said at least some fibers within the long fiber reinforced thermoplastic have a length of greater than 100 mm (claim 3).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have the dimensions as claimed because applicant failed to state a criticality for the necessity of the limitation and the prior art of record is capable of being dimensioned to meet the limitation as claimed.  See MPEP 2144.04(IV)(A) citing In re Rose, 220 F.2d 459 (CCPA 1955): claims directed to a lumber package “of appreciable size and weight requiring handling by a lift truck” were held unpatentable over prior art lumber packages which could be 

Claim 4: the obvious modification of the prior art provides the window well of claim 1, except wherein the long fiber reinforced thermoplastic is long fiber reinforced polypropylene, though Cook teaches materials “such as polyester” are used (paragraph [0023]).  Hirasaka teaches that numerous polymeric materials may be used in making fiber reinforced polymers, including polypropylene and ester-based polymers (Col. 4, lines 35-45).  It would have been obvious at the time of filing to a person having ordinary skill in the art to make the device in Cook from polypropylene as an art recognized equivalent that would perform equally as well as the polymer in Cook.

Claim 5: the obvious modification of the prior art provides the window well of claim 4, wherein the long fiber reinforced thermoplastic is reinforced with glass fibers (Cook: paragraph [0023]).



Claim 8: the obvious modification of the prior art provides the window well of claim 7, wherein the body comprises of a plurality of ribs (Cook, Fig. 3: 28) and wall surface portions (between ribs), and wherein the variable wall thickness of the body is thicker at the ribs than the wall surface portions (as shown). 

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Behzadpour, Hirasaka and Kraatz (U.S. Publication 2014/0134422).

Claim 6: the obvious modification of the prior art provides the window well of claim 1, except wherein the thermoplastic is reinforced with natural fibers comprising at least one of hemp, flax, or ramie.  Kraatz teaches that it is known in the art to make similar materials from thermoplastics with fiber reinforcement including glass fibers and hemp (paragraph [0049]).  It would have been obvious at the time of filing to a person having ordinary skill in the art to use the natural fibers as an art recognized equivalent that would perform .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook.

Claim 10: Cook discloses the window well of claim 9, wherein the wall surface portions have a variable thickness (as shown proximate 30 and 34),  but it does not disclose the varying from a minimal thickness of less than 3 mm to a maximum thickness of greater than 5 mm.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art as a matter of design choice to have the dimensions as claimed because applicant failed to state a criticality for the necessity of the limitation and the prior art of record is capable of being designed to meet the limitation as claimed.  See MPEP 2144.04(IV)(A) citing Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  The claimed dimensions encompass a wide range 

Claim 11: the obvious modification of the prior art provides the window well of claim 10, wherein the wall surface portions are thicker near the ribs than at the surface portions interposed between the ribs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For similar well systems, see Oakley (U.S. Publication 2003/0167705).  For thermoplastics containing multidirectional fibers, see Gunnink (U.S. Publication 2011/0052910) and Lause (U.S. Patent 5,466,317).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649